co OD fF YD DO A FF WY NY

on TWO NN SF WY VY Ke CO Ore HIT DOH SF YW LY

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 1 of 9

z

 

—_. FILED ¥ LODGED |
MICHAEL BAILEY ——RECEWED ___ COPY
United States Attorney
District of Arizona SEP_0.9 2019

 

BRETT A. DAY

Assistant U.S. Attorney CLERK U ICT COURT
Arizona State Bar No. 027236 DISTPA F/ARIZONA
Two Renaissance Square BY DEPUTY

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Brett. Day @usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff,

No. CR-19-00884-PHX-SMB
Mag. No. 19-05247MJ

PLEA AGREEMENT
Donaji Noel Hernandez-Perez,

Donna Seitz (Modified Fast Track 5K3.1)
Donna Hernandez Seitz

V

 

Defendant.

 

 

The United States of America and the defendant hereby agree to dispose of this

matter on the following terms and conditions:
PLEA

The defendant will plead guilty to an Indictment charging a violation of Title 8,
United States Code (U.S.C.), Section 1326(a), with a possible sentencing enhancement
under 1326(b)(1) or 1326(b)(2), Reentry of Removed Alien.
I MAXIMUM PENALTIES

a. A violation of 8 U.S.C. § 1326(a), a Class E felony, is punishable by a
maximum term of imprisonment of 2 years, a maximum fine of $250,000, or both
imprisonment and a fine, and a term of supervised release of up to | year. If a sentencing
enhancement under 8 U.S.C. § 1326(b)(1), a Class C felony, is applicable, then the
maximum term of imprisonment is 10 years. If the sentencing enhancement under 8 U.S.C.

§ 1326(b)(2), a Class C felony, is applicable, then the maximum term of imprisonment is

 
 

Oo fF TQ DH FF WY YP

NM MM BW BR RD RD eee
Pe RO Fk ODF SF Ck DAA BP BN ABS

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 2 of 9

20 years. A Class C felony is punishable by both imprisonment and a maximum fine of
$250,000, and a term of supervised release of up to three years. The maximum term of
probation is five years.

b, According to the United States Sentencing Guidelines (U.S.S.G.) issued
pursuant to the Sentencing Reform Act of 1984, the Court shall:

(1) Order the defendant to pay a fine pursuant to 18 U.S.C. §§ 3572 and
3553, unless the Court finds that a fine is not appropriate; and

(2) Order the defendant to serve a term of supervised release when
required by statute or when a sentence of imprisonment of more than one year is imposed,
and may impose a term of supervised release in all other cases.

c. Pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is required to order the
defendant to pay a $100 special assessment.

Z AGREEMENTS REGARDING SENTENCING

a. Stipulation: Acceptance of Responsibility. Pursuant to Fed. R. Crim. P.
11(c)(1)(C), if the defendant makes full and complete disclosure to the U.S. Probation
Office of the circumstances surrounding the defendant’s commission of the offense, and if
the defendant demonstrates an acceptance of responsibility for this offense up to and
including the time of sentencing, the United States will stipulate and agree to a two-level
reduction pursuant to U.S.S.G. § 3E1.1. Ifthe defendant has an offense level of 16 or more,
the United States will move for an additional one-level reduction pursuant to U.S.S.G. §
3E1.1.

b. Stipulated Sentence Under Early Disposition Program. Although the parties
understand that the Sentencing Guidelines are only advisory, and just one of the factors the
Court will consider under 18 U.S.C. § 3553(a), pursuant to Fed. R. Crim. P. 11(c)(1)(C)
the United States and the defendant stipulate and agree that the following is an appropriate
disposition of this case:

(1) The defendant shall receive a two-level downward departure under
U.S.S.G. § 5K3.1. If the defendant receives the departure provided under this
= 2

 
co 0 fe YD AH FP WY Pe

i) i) bo Ko ht bo bho ho th al — — —_ — — _— — — _
oo | ON Wr oe Wo N —_ oS \© Co ~] ON un -_ ww to —_

 

 

Case 2:19-cr-00884-MTL Document 17 Filed 09/09/19 Page 3 of 9

subparagraph, the United States and the defendant stipulate and agree that the defendant’s
sentence shall not exceed the high end of the final adjusted Sentencing Guidelines range.
If the defendant requests or the Court authorizes any adjustments or departures pursuant to
the Sentencing Guidelines other than the departure provided under this subparagraph, the
United States may withdraw from this agreement. However, nothing in this agreement
shall preclude the defendant from arguing for, or the Court from granting, a variance under
18 U.S.C. § 3553(a) in support of a sentence below the final advisory Sentencing Guideline
range. The United States reserves the right to oppose any variance.

(2) If the defendant does not qualify for an increase to the defendant’s
base offense level pursuant to U.S.S.G. § 2L1.2(b), then in lieu of the departures listed in
subparagraph (1) above, the defendant’s sentence shall not exceed the greater of time
served or the following caps:

Three months of imprisonment if defendant’s Criminal History Category is I;

Four months of imprisonment if defendant’s Criminal History Category is IT;

Five months of imprisonment if defendant’s Criminal History Category is III;

Six months of imprisonment if the defendant’s Criminal History Category is IV:

Nine months of imprisonment if defendant’s Criminal History Category is V; and

Twelve months and one day of imprisonment if the defendant’s Criminal History

Category is VI.

c. Supervised Release. If the defendant is on supervised release, the United
States shall have the right to withdraw from this agreement.
3. COURT APPROVAL REQUIRED

If the Court, after reviewing this plea agreement, concludes that any provision is
inappropriate, it may reject the plea agreement under Fed. R. Crim. P. 11(c)(5), giving the
defendant, in accordance with Fed. R. Crim. P. 11(d)(2)(A), an opportunity to withdraw
the defendant’s guilty plea.
4, WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause

Ba

 
Oo fo YD DB wn f&S WW HPO =

NW NN NN YN NN BS Be Bm Be Be ee ee
oT DA SB WH KF SS Bo wm I Dn BR WY HY HY CO

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 4 of 9

determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant’s sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial

misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).

5. REINSTATEMENT OF REMOVAL, DEPORTATION OR EXCLUSION OR
STIPULATION TO REMOVAL

The defendant admits that the defendant was the subject of a previous order of

 

removal, deportation or exclusion. The defendant agrees to the reinstatement of that
previous order of removal, deportation or exclusion. The defendant admits that he does
not have a fear of returning to the country designated in the previous order. If this plea
agreement is accepted by the Court, the defendant agrees not to contest, either directly or
by collateral attack, the reinstatement of the prior order of removal, deportation or
exclusion.
6. PERJURY AND OTHER OFFENSES

Nothing in this agreement shall be construed to protect the defendant in any way
from prosecution for perjury, false declaration or false statement, obstruction of justice, or
any other offense committed by the defendant after the date of this agreement. Any
information, statements, documents, or evidence the defendant provides to the United
States pursuant to this agreement, or to the Court, may be used against the defendant in all

such prosecutions.

 

 
oO me HN DO WH fF WY VY

ee ee NM bh N i) tJ — — — — _ — — — — —
be aI DN ee Ww i) — a) ‘© oo ~l ON wan _ WwW ho —- ©

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 5 of 9

7. REINSTITUTION OF PROSECUTION

If the defendant’s guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the United States will be free to prosecute the defendant for all
charges and/or allegations of supervised release violations as to which it has knowledge,
and any charges and/or allegations of supervised release violations that have been
dismissed or not alleged because of this plea agreement will be automatically reinstated.
In such event, the defendant waives any objections, motions, or defenses based upon the
Speedy Trial Act or the Sixth Amendment to the Constitution as to the delay occasioned
by the later proceedings. Defendant agrees that the stipulated fast-track departures set forth
under “Agreements Regarding Sentencing” will not be offered if prosecution is re-
instituted.

8. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the Probation Office and to the Court
in connection with the case.

b. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the Probation Office including, but not limited to, questions relating to:

(1) Criminal convictions, history of drug abuse and mental illness; and
(2) Financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine.
9. EFFECT ON OTHER PROCEEDINGS

This agreement does not preclude the United States from instituting any civil or

administrative proceedings as may be appropriate now or in the future.
DEFENDANT’S APPROVAL AND ACCEPTANCE
I have read the entire plea agreement with the assistance of counsel and understand

each of its provisions.

 
Oo fe YN Dw FP WY YP

Mm UN OY No nn i) No Nm — — — —_ — = —_— —_ — =
oo sa OD in — Ww i) —- Oo oo aD La - Ww bh — oS

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 6 of 9

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty;
to trial by jury; to confront, cross-examine, and compel the attendance of witnesses; to
present evidence in my defense; to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination; and to be presumed innocent until
proven guilty beyond a reasonable doubt, all with the assistance of counsel.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined after
consideration of the advisory Sentencing Guidelines. I understand that the Sentencing
Guidelines are only advisory and that without this agreement the Court would be free to
exercise its discretion to impose any reasonable sentence up to the maximum set by statute
for the crimes of conviction.

My guilty plea is not the result of force, threats, assurances, or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a
voluntary act on my part and I agree to be bound according to its provisions.

I fully understand that, if 1 am granted probation or placed on supervised release by
the Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that, if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence may otherwise be altered.

I agree that this written plea agreement contains all the terms and conditions of my
plea. I further agree that promises, including any predictions as to the Sentencing

Guideline range or to any Sentencing Guideline factors that will apply, made by anyone

-§-

 
ST Oo Fe TDN DO &- WW VY

to i) i) bo ho i) bo i) ht — _ — — — —_ — poms — asia
oO ~] ON tn - la No — iS oO oO ~] ON wa - es) No —

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 7 of 9

(including my attorney) that are not contained within this written plea agreement are null
and void and have no force and effect.
I am satisfied that my defense attorney has represented me in a competent manner.
I am fully capable of understanding the terms and conditions of this plea agreement.
I am not now using or under the influence of any drug, medication, liquor, or other
intoxicant or depressant that would impair my ability to fully understand the terms and

conditions of this plea agreement.

ELEMENTS
Reentry of Removed Alien
On or about May 18, 2019, in the District of Arizona:
l. The defendant was an alien:
De The defendant had been previously denied admission, excluded, deported, or

removed from the United States;

3. The defendant knowingly and voluntarily reentered or was present after a
voluntary entry and found in the United States in the District of Arizona; and

4. The defendant did not obtain the express consent of the Attorney General or
the Secretary of Homeland Security to reapply for admission to the United States prior to
returning to the United States.

FACTUAL BASIS
I further admit the following facts are true and if this matter were to proceed to trial

the United States could prove the following facts beyond a reasonable doubt:

I am not a citizen or national of the United States. I was removed from the
United States through Brownsville, Texas, on February 5, 2013. I was
voluntarily present and found in the United States at or near Phoenix,
Arizona, on May 18, 2019. I did not obtain the express consent of the United
States government to reapply for admission to the United States prior to
returning to the United States.

For sentencing purposes, I admit I was convicted of Conspire Traffic Heroin,
Trafficking in Heroin by Transportation and Trafficking in Heroin by Sell, a
felony, on November 8, 2005, in the Superior Court of North Carolina,
Forsyth County. I was represented by an attorney, and I was sentenced to
ninety (90) months imprisonment.

“Fw

 
Co FF TN DB A FF WY Pe

ho No NB i) i) i) i) Nm i) _— — — — — ee — — — —
So aD DTD nH SF WY HY S| CT OBO FAH DH F&F WY YP | OS

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 8 of 9

I have read this agreement or it has been read to me in Spanish, and I have carefully
reviewed every part of it with my attorney. I understand it, and I voluntarily agree to it.
6- 7-19 k

Date DO IN HER EZ-PEREZ
Defendant

DEFENSE ATTORNEY’S APPROVAL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have discussed the
concept of the advisory Sentencing Guidelines with the defendant. No assurances,
promises, or representations that are not contained in this written agreement have been
given to me or to the defendant by the United States or any of its representatives. I have
concluded that the entry of the plea as indicated above on the terms and conditions set forth
in this agreement are in the best interests of my client. I agree to make a bona fide effort
to ensure that the guilty plea is entered in accordance with all the requirements of Fed. R.
Crim. P.11.

There rea to nud Fe Faualele
we this agreement from English into Spanish to

the defendant on the _? (+ day of ‘a E , 22 14

OU She sgrakse Cnghel .

P-1-19 risen —
Date MICHAEL B NEHAN

Attorney for Defendant

J

 

 

 

 
co Oo OY DH OH Se WY LY

NO bh = —- —_— — — — — — — oe
—_ a) oO oo a WD La > lo hm _"

22

 

Case 2:19-cr-00884-MTL Document17 Filed 09/09/19 Page 9 of 9

UNITED STATES’ APPROVAL
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of

justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

4 |4 [1a ( el Dy
Date BRETT A. Y

Assistant U.S. Attorney

 

COURT’S ACCEPTANCE

 

 

Date Lo.
United States District Judge

 
